DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 7 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (EP2546611).
As to claim 1, Nakamura discloses a magnetic sensor and magnetic encoder comprising ring magnet (8) having magnetic segments and configured to rotate about an axis of rotation; wherein adjacent segments have different magnetic polarities; a substrate (9) positioned so that a top surface of the substrate is substantially parallel to the axis of rotation and a center plane passing through the ring magnet and perpendicular to the axis of rotation of the ring magnet (8) intersects the top surface at an intersection line; and four magnetic field sensing elements (13a – 13d) supported by the substrate (9) and electrically coupled to form a first bridge circuit, wherein two (13a, 13b) of the four magnetic field sensing elements are positioned on one side of the intersection line and the other two (13c, 13d) of the four magnetic field sensing elements are positioned on the other side of the intersection line ([0021], [0025], Fig. 1, 2a,b).



    PNG
    media_image1.png
    656
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    929
    723
    media_image2.png
    Greyscale

As to claim 14, Nakamura discloses a magnetic sensor and magnetic encoder comprising a substrate (9) having a top surface (Fig. 2); a first bridge circuit (11) supported by the substrate comprising a first set of four magnetic field sensing elements ([0021], Fig. 2, 13a – 13d); and a second bridge circuit (12) supported by the substrate comprising a second set of four magnetic field sensing elements ([0022], Fig. 2, 14a – 14d); wherein: each of the magnetic field sensing elements each has an axis of maximum sensitivity ([0021]-[0026], Fig. 2a,b) and is positioned so that the respective axes of maximum sensitivity are substantially parallel to an axis of rotation of a target ([0025], Fig. 1, 2a,b).

As to claim 21, Nakamura discloses a magnetic sensor and magnetic encoder comprising a ring magnet (8) having magnetic segments and configured to rotate about an axis of rotation, wherein adjacent segments have different magnetic polarities; a substrate (9) positioned so that a top surface of the substrate is substantially parallel to the axis of rotation and a center plane passing through the ring magnet (8) and perpendicular to the axis of rotation of the ring magnet (8) intersects the top surface at an intersection line; and means for detecting the ring magnet (3) and 
As to claim 2, Nakamura discloses that each of the four magnetic field sensing elements (13a – 13d) has an axis of maximum sensitivity and each magnetic field sensing element (13a – 13d) is arranged so that each axis of sensitivity is substantially parallel to the axis of rotation (Note Fig. 2).
As to claim 3, Nakamura discloses that the four magnetic field sensing elements (13a – 13d) are magnetoresistance elements [0024].
As to claim 4, Nakamura discloses that the four magnetic field sensing elements (13a – 13d) are arranged along a line that is substantially parallel to the axis of rotation. (Fig. 2).
As to claim 5, Nakamura discloses that the ring magnet (8) is positioned to create an air gap between the ring magnet (8) and the substrate (9) (Note Fig. 1 and 2).  
As to claim 7, Nakamura discloses four additional magnetic field sensing elements electrically coupled to form a second bridge circuit (14a – 14d) (Fig. 2).  
As to claim 8, Nakamura discloses that two (14a, 14c) of the four additional magnetic field sensing elements are positioned on one side of 
As to claim 9, Nakamura discloses that each of the four additional magnetic field sensing elements (13a – 13d) has an axis of maximum sensitivity and each of the four additional magnetic field sensing elements (14a, 14d) is arranged so that each axis of sensitivity is substantially parallel to the axis of rotation (Fig. 2).  
As to claim 10, Nakamura discloses that the four additional magnetic field sensing elements (14a – 14d) are magnetoresistance elements.  
As to claim 11, Nakamura discloses that the four additional magnetic field sensing elements (14a – 14d) are arranged along a line that is substantially parallel to the axis of rotation.  
As to claim 12, Nakamura discloses a processor circuit (4) coupled to receive a first output signal from the first bridge circuit (11) and a second output signal from the second bridge circuit (12).  
As to claim 13, Nakamura discloses that the processor circuit (11) is configured to produce a difference signal representing a difference between the first output signal and the second output signal.  
As to claim 15, Nakamura discloses that the top surface is divided into a four substantially equal quadrants; two (13a, 13b) of the first set of four magnetic field sensing elements are positioned in a first quadrant of the four quadrants; the other two (13c, 13d) of the first set of magnetic field sensing elements are positioned in a second quadrant of the four quadrants; two of the second set (14a, 14c) of four magnetic field sensing elements are positioned in a third quadrant of the four quadrants; and the other two of the second set (14b, 14d) of magnetic field sensing elements are positioned in a fourth quadrant of the four quadrants (Note Fig. 2).
As to claim 16, Nakamura discloses the first ((13a, 13b)) and third (14a, 14c) quadrants are positioned on one side of a center line of the top surface and the second (13c, 13d) and fourth quadrants (14b, 14d) are positioned on the other side of the center line of the top surface (Note Fig. 2).
As to claim 17, Nakamura discloses that the target (8) is positioned within a plane that is perpendicular to the top surface and intersects the center line (Note Fig.5).
As to claim 18, Nakamura discloses a processor circuit (4) coupled to receive a first output signal from the first bridge circuit (11) and a second output signal from the second bridge circuit (12) [0022], [0023].
As to claim 19, Nakamura discloses the processor circuit (4) is configured to produce a difference signal representing a difference between the first output signal and the second output signal [0026].
As to claim 20, Nakamura discloses the target (8) is a ring magnet (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Nakamura (EP2546611) in view of Campiglio et al. (2018/0335484).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
 As to claim 6, Nakamura fails to explicitly disclose that the air gap is about 1.7 mm or greater. Campiglio et al. (hereinafter Campiglio) discloses a magnetoresistance element wherein the air gap is about 1.7 mm or greater [0015, At relatively large or "far" air gaps between the .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Uberti et al. (2018/0216963) is cited for its disclosure of a circuit for detecting motion of an object.
Ruigrok et al. (9,103,657) is cited for its disclosure of a magnetic field sensor system with a biasing magnet producing a spatially symmetric magnetic field within a plane being defined by a magnetoresistive sensor elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.